Title: From George Washington to Antoine-Jean-Louis Le Bègue de Presle Duportail, 13 February 1781
From: Washington, George
To: Duportail, Antoine-Jean-Louis Le Bègue de Presle


                        
                            Dear Sir,
                            New Windsor Feby 13th 1781
                        
                        I received with much pleasure your letter of the 8th from Philadelphia, & sincerely congratulate you
                            on your liberation from Captivity, and safe arrival at that place.
                        I shall set out the day after tomorrow for New Port—had you not lately come off a long & tiresome
                            journey, I should have been glad of your company thither—but this being impracticable, & there being no immediate
                            occasion for your presence at this Post, you have my free consent to remain in Philadelphia till the business you had in
                            contemplation is accomplished, after which I shall be impatient to welcome you to Head Qrs.
                        Colo. Gouvion (if he has not already done it) is about setting out for New Port—Majr Villefranche went
                            thither a Month ago.
                        Mrs Washington & the Gentn of my family salute you cordially, but none can do it with more truth
                            & sincerity than Dr Sir Yr Most Obedt Servt
                        
                            Go: W——n
                        
                    